UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-2246



BURTRICE D. BEST,

                                              Plaintiff - Appellant,

          versus


PEPSI-COLA BOTTLING COMPANY OF DURHAM, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-98-697-5-H)


Submitted:   March 20, 2000                 Decided:   April 25, 2000


Before WIDENER, MURNAGHAN, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Burtrice D. Best, Appellant Pro Se. Kimberly Jo Korando, Zebulon
Dyer Anderson, SMITH, ANDERSON, BLOUNT, DORSETT, MITCHELL &
JERNIGAN, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Burtrice D. Best appeals the district court’s order granting

the Appellant’s motion for summary judgment in his employment dis-

crimination action.   We have reviewed the record and the district

court’s opinion and find no reversible error.     Accordingly, we

affirm substantially on the reasoning of the district court.   See

Best v. Pepsi-Cola Bottling Co., No. CA-98-697-5-H (E.D.N.C. Aug.

12, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2